                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


James E. Thomson, Jr.,

                        Petitioner,       Case No. 16-cv-14453

v.                                        Judith E. Levy
                                          United States District Judge
J. A. Terris,
                                          Mag. Judge Anthony P. Patti
                        Respondent.

________________________________/

              OPINION AND ORDER DENYING
        PETITION FOR A WRIT OF HABEAS CORPUS [1]

      Federal prisoner James E. Thomson, Jr. (“Petitioner”), confined at

the Federal Correctional Institution in Milan, Michigan, has filed a pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. He

challenges the validity of his armed career offender designation and his

federal sentence. For the reasons set forth below, the petition is denied.

 I.   Facts and Procedural History

      In 2006, Petitioner pleaded guilty to felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). In 2007, he was sentenced to an

enhanced mandatory minimum of 15 years imprisonment (rather than


                                      1
the standard 10 years maximum) as an armed career criminal under the

Armed Career Criminal Act (ACCA), for having previously been

convicted of three or more violent felonies. See 18 U.S.C. § 924(e)(1). His

prior felony convictions include four Wisconsin burglary convictions and

two convictions in Michigan for entering without breaking.

     Following his plea and sentencing, Petitioner filed an appeal with

the United States Court of Appeals for the Sixth Circuit asserting that

the district court erred in treating two of his prior Wisconsin burglary

convictions as violent felonies under the ACCA because they involved

unoccupied buildings. The Sixth Circuit disagreed and affirmed his

sentence. United States v. Thomson, 268 F. App’x 430 (6th Cir. 2008).

     In 2016, Petitioner filed a motion to vacate his sentence pursuant

to 28 U.S.C. § 2255 in the Western District of Michigan. He asserted that

the United States Supreme Court’s decision in Johnson v. United States,

_ U.S. _ 135 S. Ct. 2551 (2015), rendered his sentencing enhancement

under the ACCA unconstitutional. This motion was denied. The court

found that Johnson invalidated the residual clause of the ACCA and that

Petitioner was not sentenced under that clause. Instead, Petitioner was

sentenced based on his prior Wisconsin burglary convictions, which were


                                    2
enumerated, predicate ACCA felonies. Thomson v. United States, No.

2:16-CV-22, 2016 WL 791765 (W.D. Mich. March 1, 2016).

      Petitioner subsequently filed this present § 2241 action. In this

pleading, Petitioner recognizes that it is usually improper to challenge

the validity of a sentence under § 2241, but argues that he should

nevertheless be allowed to proceed pursuant to Hill v. Masters, 836 F.3d

591 (6th Cir. 2016). This is because he is actually innocent of being an

armed career criminal under the ACCA. Specifically, Petitioner asserts

that his four prior Wisconsin burglary convictions and his two prior

Michigan entering without breaking convictions are not predicate violent

felonies under the ACCA following the United States Supreme Court’s

decision in Mathis v. United States, 579 U.S. _, 136 S. Ct. 2243 (2016).

Respondent has filed an answer to the petition contending that Hill is

inapplicable, that the Wisconsin burglary convictions are still violent

felonies under the ACCA even after Mathis, and that the Michigan

entering without breaking convictions are irrelevant because this case

hinges on Petitioner’s Wisconsin burglary convictions. Petitioner has

filed a reply to the answer.

II.   Discussion


                                   3
      In general, a federal prisoner seeking to challenge the validity of

her sentence must normally file a motion to vacate pursuant to § 2255 in

the sentencing court. See Charles v. Chandler, 180 F.3d 753, 755–56 (6th

Cir. 1999). Still, pursuant to the saving clause of § 2255, a prisoner may

challenge the validity of her sentence under § 2241 in the court having

jurisdiction over the prisoner’s custodian, if the available remedy under

§ 2255 is inadequate or ineffective. See § 2255(e); Wooten v. Cauley, 677

F. 3d 303, 307 (6th Cir. 2012); Charles, 180 F.3d at 756.1 Where a prisoner

claims actual innocence and is attempting to challenge her conviction in

a successive action, § 2255 may be an inadequate remedy because § 2255

generally bars such litigation. See Wooten, 677 F.3d at 307. Under these

circumstances, and in the situation where a prisoner challenges a

sentence enhancement based on a retroactive change in law, the § 2255

savings clause applies if a prisoner can demonstrate that her claim relies

on: “(1) a case of statutory interpretation, (2) that is retroactive and could

not have been invoked in the initial § 2255 motion, and (3) that the

misapplied sentence presents an error sufficiently grave to be deemed a




      1 This Court has jurisdiction over prisoner’s custodian, so Petitioner has filed
his claim in the correct venue, regardless of its merits.
                                          4
miscarriage of justice or a fundamental defect.” Hill v. Masters, 836 F.3d

591, 595 (6th Cir. 2016) (citing Brown v. Caraway, 719 F.3d 583, 586 (7th

Cir. 2013); Williams v. Warden, Fed. Bureau of Prisons, 713 F.3d 1332,

1343 (11th Cir. 2013)). This is commonly referred to as the Hill exception.

      Respondent argues that the Hill exception is not applicable to the

present case, because it applies only to claims under the mandatory

sentencing guidelines. It is true that Hill involved a guidelines claim and

the Sixth Circuit has not been entirely clear whether a prisoner seeking

§ 2241 relief based on the Hill exception must have been sentenced under

the pre-Booker mandatory guidelines. Neuman v. United States, No. 17-

6100, 2018 WL 4520483, at *2 n. 1 (6th Cir. May 21, 2018) (noting that

Hill was not clear whether the narrow exception it articulated applied to

other cases).2 Yet it is fair to interpret Hill as articulating a dual

standard. Where an enhanced sentenced has been imposed above the

standard statutory maximum, the three part test articulated above

prevails. But where a sentence enhancement has been imposed below the

maximum, a prisoner can only claim that the misapplied sentence



      2 In United States v. Booker, the Supreme Court severed and exercised a
portion of the federal sentencing statute that rendered the previously mandatory
sentencing guidelines advisory. 543 U.S. 220, 245 (2005).
                                       5
presents a “fundamental defect,” if the prisoner was sentenced under the

pre-Booker mandatory guidelines. See Hill, 836 F.3d at 595, 597–600. The

Sixth Circuit has applied the Hill exception to post-Booker cases that

comport with this reading. E.g., Muir v. Quintana, No. 17-6050, 2018 WL

4276133, *2 (6th Cir. April 26, 2018); Sutton v. Quintana, No. 16-6534,

2017 WL 4677548, *2 (6th Cir. July 12, 2017). Here, Petitioner’s sentence

enhancement exceeded the maximum. As a result, despite the fact that

Petitioner was not sentenced under the pre-Booker guidelines, the Court

will continue to apply the three-part Hill test to determine whether he

may proceed and obtain relief under § 2241.

      Petitioner meets the first and second Hill factors. Mathis involves

a case of statutory interpretation. Muir, 2018 WL 4276133 at *2; Sutton,

2017 WL 4677548 at *2; accord Dawkins v. United States, 829 F.3d 549,

551 (7th Cir. 2016). Mathis also applies retroactively to cases on

collateral review. Muir, 2018 WL 4276133 at *2; Sutton, 2017 WL

4677548 at *2.3 And Petitioner could not have relied on Mathis at the

time of his original § 2255 proceedings, given that it was decided on June



      3 Mathis’s retroactivity is grounded in the fact that it is not a new rule. The
holding in Mathis was dictated by prior Supreme Court precedent. See Whorton v.
Bockting, 549 U.S. 406, 416 (2007).
                                         6
23, 2016, more than three months after the Western District had denied

his motion.

     The remaining question is whether Petitioner can satisfy the third

Hill factor, and this issue turns on the merits of Petitioner’s claim:

whether Mathis retroactively precludes his Wisconsin burglary

convictions from qualifying as violent felonies under the ACCA? If so,

Petitioner’s   sentencing   enhancement      was    incorrectly   imposed,

representing a fundamental defect with the sentencing process.

     Under the ACCA, the term “violent felony” includes, in relevant

part, a burglary that is punishable by more than one year imprisonment.

18 U.S.C. § 924(e)(2)(B)(ii). When assessing whether a prior conviction

falls within that definition, sentencing courts use a “categorical

approach,” focusing on the statutory elements of the crime and not on the

facts that led to the conviction. In doing so, courts compare the conviction

to the generic, contemporary meaning of burglary defined as “an

unlawful or unprivileged entry into, or remaining in, a building or other

structure, with intent to commit a crime.” Taylor v. United States, 495

U.S. 575, 598, 601–02 (1990). If a state burglary statute is broader than




                                     7
generic burglary, the conviction cannot count as an ACCA violent felony.

If the statute is exactly the same or narrower, it can.

     However, some statutes have a more complicated structure. So, if a

state burglary statute is superficially broader but includes alternative

elements—sometimes called a divisible structure—the sentencing court

turns to a “modified categorical approach.” Under this analysis, the court

reviews a limited class of documents, such as indictments and jury

instructions, to determine which of the divisible alternatives forms the

basis of the prior conviction. Descamps v. United States, _ U.S. _, 133 S.

Ct. 2276, 2281 (2013).

     Conversely, some statutes enumerate different factual means to

satisfy the various elements. In Mathis, the Supreme Court clarified that

a sentencing court must be sure to identify whether the items in an

alternatively phrased statute are such means or actual elements. 136 S.

Ct. at 2256. This is because although elements are a crime’s constituent

parts that must be admitted or proven beyond a reasonable doubt, means

involve extraneous legal facts about the way in which a crime is

committed, irrelevant to the ACCA analysis. Id. at 2248. If the statute

lists alternative means, it is not divisible, and the prior conviction cannot


                                     8
qualify as a violent felony under the ACCA if its definition under the

categorical approach is broader than the ACCA generic formulation. Id.

at 2256-57. To determine whether the statute lists elements or means, a

court looks to “authoritative sources of state law,” such as a state court

decision or the statutory text. A court may also “peek” at the record of the

prior conviction. Id.

     In this case, the Wisconsin burglary statute provides:

     Whoever intentionally enters any of the following places
     without the consent of the person in lawful possession and
     with intent to steal or commit a felony in such place is guilty
     of a Class F felony:

           (a) Any building or dwelling; or
           (b) An enclosed railroad car; or
           (c) An enclosed portion of any ship or vessel; or
           (d) A locked enclosed cargo portion of a truck or trailer;
     or
           (e) A motor home or other motorized type of home or a
     trailer home, whether or not any person is living in any such
     home; or
           (f) A room within any of the above.

Wis. Stat. § 943.10(1m). The Sixth Circuit has not addressed whether the

Wisconsin statute is divisible post-Mathis. But, in United States v. Lamb,

the Eight Circuit ruled that while the Wisconsin burglary statute, as a

whole, covers a broader range of conduct than generic burglary under

federal law, its subsections are divisible and consist of different locational
                                      9
elements that must be admitted or proven beyond a reasonable doubt to

sustain a conviction. 847 F.3d 928, 931–32 (8th Cir. 2017). In reaching

this conclusion, the Eighth Circuit noted the lack of a definitive

Wisconsin Supreme Court decision, but relied upon Wisconsin cases

showing that the defendants were convicted of specific subsections of the

burglary statute, the petitioner’s own charging document, the Wisconsin

model jury instructions, and a Wisconsin case addressing sub-parts of a

sexual assault statute. Id. at 932. The Eighth Circuit affirmed the district

court’s decision, upholding the enhanced sentence under the ACCA on

the basis that the defendant’s convictions under subsection (a) of the

Wisconsin statute were captured by the ACCA’s generic definition of

burglary. Id. at 932–33.

     Petitioner, whose previous convictions were under subsection (a),

Thomson, 268 F. App’x at 431–32, argues that the statute is indivisible

by relying on a case from a different circuit. There, in United States v.

Edwards, 836 F.3d 831 (7th Cir. 2016), the Seventh Circuit held that a

prior Wisconsin burglary conviction under subsection (a) could not count

as a “crime of violence” under the federal sentencing guidelines. At the

time, the guidelines only listed burglary of a “dwelling,” as a crime of


                                    10
violence, not burglary of other buildings. The Seventh Circuit found that

subsection (a) is not divisible and that it was broader than the generic

burglary definition included in the then-current sentencing guidelines.

Id. at 837-38. Yet Edwards is inapplicable here, as it involved a

comparison of subsection (a)’s “any building or dwelling” language with

the more limited term of “dwelling” in the old sentencing guidelines.

Subsection (a)’s reference to the burglary of “any building or dwelling,”

in contrast, falls within the generic definition of burglary under the

ACCA, which refers to “a building or other structure.” Moreover, the

question in this case is not whether subsection (a) is divisible, but

whether the burglary statute as a whole is divisible among its

subsections. Petitioner’s reliance upon Edwards is therefore misplaced.

     Subsequent Seventh Circuit precedent cuts more in Petitioner’s

favor, however. In United States v. Franklin, that court considered

whether two federal defendants’ prior Wisconsin convictions for burglary

of a building or dwelling were predicate violent felonies under the ACCA

post-Mathis and initially reached the same conclusion as the Eighth

Circuit in Lamb for similar reasons. 884 F.3d 331, 335–36 (7th Cir. 2018).

But the Seventh Circuit later granted the defendants’ petition for


                                   11
rehearing and vacated its decision. The Seventh Circuit determined that

the Wisconsin burglary statute presented a closer question as to whether

the subsections constituted alternative elements of burglary that must

be proven beyond a reasonable doubt or alternative means of committing

burglary and certified that question to the Wisconsin Supreme Court.

United States v. Franklin, 895 F.3d 954, 960–61 (7th Cir. 2018). As of the

date of this opinion, that case remains pending before the Wisconsin

Supreme Court with briefing completed and oral argument scheduled for

February 11, 2019.

     On balance, given the Eighth Circuit’s decision that Wisconsin’s

burglary of a building or dwelling remains a violent felony under the

ACCA post-Mathis and the unsettled state of the law in the Seventh

Circuit (a court more familiar with Wisconsin law than this Court), the

Court cannot conclude that Petitioner has satisfied Hill’s third factor.

Petitioner bears the burden of showing that he is entitled to relief under

§ 2241, Hill, 836 F.3d at 595, and he has not sufficiently shown that his

Wisconsin burglary convictions are no longer violent felonies under the

ACCA following Mathis, so as to call into question his sentencing

enhancement. He therefore fails to establish that he is subject to a


                                   12
misapplied sentence that presents an error sufficiently grave to be

deemed a miscarriage of justice or a fundamental defect, and, as a result,

Petitioner is not entitled to relief under § 2241.

       The Court considered holding this case in abeyance pending the

Wisconsin Supreme Court’s ruling on the Seventh Circuit’s certified

question in Franklin, but has elected not to do so given that Petitioner is

set to be released from prison on May 8, 2019, and the Wisconsin

Supreme Court may not by then issue a ruling. By entering an order in

Petitioner’s case now, the Court affords Petitioner the opportunity to

appeal its decision before this case becomes moot due to his impending

release from prison.

III.   Conclusion

       For the reasons stated, the Court concludes that Petitioner is not

entitled to federal habeas relief on his sentencing claim. Accordingly, the

Court DENIES and DISMISSES with prejudice the petition for a writ

of habeas corpus (Dkt. 1.)

       A certificate of appealability is not needed to appeal the dismissal

of a habeas petition filed pursuant to 28 U.S.C. § 2241. Witham v. United

States, 355 F.3d 501, 504 (6th Cir. 2004). Therefore, Petitioner need not


                                     13
request one from this Court or the Sixth Circuit should he seek to appeal

this decision.

     IT IS SO ORDERED.

Dated: January 4, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 4, 2019.

                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                   14
